Honorable Stanley Russ State Senator P. O. Box 787 Conway, AR  72032
Dear Senator Russ:
This is in response to your request for an official opinion with regard to Faulkner County's potential liability in connection with the "bow-string arch" bridge crossing Cadron Creek.
The General Assembly has declared it to be the public policy of the State that all counties shall be immune from liability for damages in a tort action.  Ark. Stat. Ann. 12-2901 (Repl. 1979) reads as follows:
   It is hereby declared to be the public policy of the State of Arkansas that all counties, municipal corporations, school districts, special improvement districts, and all other political subdivisions of the State shall be immune from liability for damages, and no tort action shall lie against any such political subdivision on account of the acts of their agents and employees.
This policy of immunity has been confirmed by the Arkansas Supreme Court in addressing the liability of a county for injuries sustained on county public roads.  See Sullivan v. Pulaski County,247 Ark. 259, 445 S.W.2d 94 (1969); Chandler v. Pulaski County,247 Ark. 262, 445 S.W.2d 96 (1969).
It is likely that the liability posed in your letter would be premised upon a negligence theory.  And it is clear based upon the aforementioned statute and caselaw, that the County cannot be held liable for damages in a tort action.
I hope that this sufficiently responds to your request.  If there exist other material facts of which we are not aware, it may be necessary to modify this opinion accordingly.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.